lN THE UNlTED STATES DlSTRlCT COURT
FOR THE NORTHERN DlSTRlCT OF WEST VlRGlNlA

|VIART|NSBURG
PATRlC|A ANNE NI|LLER,
dlbla POSH PETS,
P|aintiff,
v. Civil Action No. 3:18-cv-25
(BA|LEY)

TRAVELERS CASUALTY lNSURANCE
COMPANY OF AMER|CA
and GOVERNOR lNSURANCE AGENCY, |NC.,
Defendants.
MEMORANDUM OPlNlON AND ORDER DENYIN@DEFENDANT GOVERN(B
lNSURANCE AGENCY’S MCL|'_!QN TO DlSM|SS FOR FA|LURE TO STATE A CLA|NI

Current|y pending before this Court is defendant Govemor insurance Agency, lnc.’s
("Governor") |V|otion to Dismiss for Fai|ure to State a C|aim [Doc. 24], filed on
September10, 2018. Forthe reasons set forth below, this Court denies Governor's Motion
to Dismiss.

BACKGROUND

P|aintiff filed a Comp|aint in the Circuit Court of Berke|ey County on January 10,
2018 [Doc. 1-1]. Defendant Travelers Casua|ty lnsurance Company of America
(“Trave|ers") then removed this matter pursuant to 28 U.S.C. §§ 1332 and 1446 and
invoked this Court's diversityjurisdiction [Doc. 1]. Once the case was in this Court, plaintiff

later filed an Amended Comp|aint against Trave|ers and Governor [Doc. 19]. The

Amended Comp|aint asserts the following.

P|aintiff Patricia lVliller is a proprietor of a pet grooming and boarding business in
Nlartinsburg, West Virginia. P|aintiff’s business Posh Pets, handled its grooming
operations from an addition attached to the home located on the premises The company
handled its boarding operations from a separate, adjacent kennel on the premises
P|aintiff’s business was insured under an insurance policy issued by Defendant Trave|ers
that covered Businessowners Property and Commercial Genera| l_iabi|ity. The policy Was
in effect from March 18, 2017, through |V|arch 18, 2018. Governor was the agent for the
placement of the policy and submitted plaintist application for insurance to Trave|ers

On November 4, 2017, an accidental tire caused by electrical wiring occurred at
Posh Pets. The tire began in the portion of the premises where the plaintiffs grooming
operations were and spread to the other part of the home, which was attached to the
grooming area. The tire caused substantial physical damage and interrupted plaintiffs
business operations Soon thereafter, plaintiff filed a claim with Trave|ers under the
insurance policy.

The claim was assigned to Kenneth Eng|e, “C|aim Professiona|" for Trave|ers and
plaintiff discussed the claim with Engle and lVlark Beavers, Fire |nvestigatorfor Trave|ers,
on November 6, 2017. The next day, Eng|e had discussions with representatives of
Governor, including Christina Adl<insl about the tire, the loss caused by the fire, and the
application and unden)vriting process regarding the issuance of the insurance policy.
Adkins advised lVlr. Eng|e that "bui|ding coverage is not for detached building that house
[sic.] kenne|s the building coverage is not for the grooming area attached to the house."
[Doc. 19, ‘|i 17]. The following day, after Eng|e completed his investigation, Trave|ers

denied coverage for plaintist claim because '*the damage occurred to a building not listed

2

in the Declarations and the business property damage was not located in or on a building
listed on the Dec|aration [sic.], your policy does not provide coverage." [ld. at ‘|i 18].

Because of the denial of coverage, plaintiff alleges that the property was not
repaired, causing business interruption and past and future loss of income, more than
$150,000 worth of past and future repair costsl substantial loss of personal property, and
loss of income exceeding $58,000. P|aintiff also alleges additional damage that was
caused when the water pipes froze and burst following denial of coverage.

The amended complaint alleges five counts: (i) declaratory relief/breach of contract;
(ii) bad faith; (iii) UnfairTrade Practices Act ("UTPA"); (iv) intentional infliction of emotional
distress; and (v) fraud. Governor filed a Motion to Dismiss Counts ll and ||| [Doc. 24] on
September10, 2018. |n support of its lV|otion to Dismiss, Governor argues that Counts ll
and ||| should be dismissed pursuant to F. R. Civ. P. 12(b)(6) for failure to state a plausible
claim upon which relief can be granted because Governor is not an agent liable underthe
UTPA or bad faith claims [Doc. 24-1, p. 2]. ln plaintiffs Response, plaintiff argues that
Governor is liable [Doc. 36]. Governor did not file a Rep|y brief. The arguments made in
Governor’s |V|otion to Dismiss will be discussed more extensively below.

LEGAL STANDARD

A complaint must be dismissed if it does not allege “‘enough facts to state a claim
to relief that is plausible on its face.' BellAtl. Corp. v. Twombiy, 127 S. Ct. 1955, 1974
(2007) (emphasis added)." Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).
When reviewing a motion to dismiss pursuant to Ru|e 12(b)(6) of the Federa| Rules of Civi|
Procedure, the Court must assume all of the allegations to be true, must resolve all doubts

and inferences in favor of the plaintiffs and must view the allegations in a light most

3

favorable to the plaintiffs Edwards v. City of Goldsboro, 178 F.3d 231, 243-44 (4th Cir.
1999)

When rendering its decision, the Court should consider only the allegations
contained iri the Comp|aintl the exhibits to the Comp|aint, matters of public record, and
other similar materials that are subject to judicial notice. Anheuser-Busch, fnc. v.
Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). ln Twombfy, the Supreme Court, noting
that “a plaintiffs obligation to provide the 'grounds’ of his ‘entitiement to relief requires
more than labels and conclusions and a formu|aic recitation of the elements of a cause
of action will not do,” fd. at 1964-65, upheld the dismissal of a complaint where the
plaintiffs did not “nudge[ ] their claims across the line from conceivable to plausible." Id.
at 1974.

D|SCUSS|ON

Governor moves to dismiss plaintiffs Amended Comp|aint, arguing that Governor
is simply an insurance agency whose purpose is to simply sell insurance policies and not
adjust or settle claims Governor argues therefore, as a matter of |aw, plaintiff has not
stated a plausible claim as to Counts ll and ||l against Govemor because Govemor is not
an agent liable to plaintiff under UTPA or common law bad faith claims. P|aintiff counters
arguing that Governor is liable as Travelers' agent because Governor was involved in the
issuance of the insurance policy and with the claim after the accidental fire.

Taking the allegations in the Amended Comp|aint in the light most favorable to the
plaintiff, there are sufficient facts to survive Governor’s motion to dismiss The plaintiff
alleges a violation of the UTPA and common law bad faith claims The UTPA is a statute
that prohibits unfair and deceptive trade practices W.Va. Code § 33-11-1, et seq.

4

Specifically, plaintiff alleges violations related to misrepresentations and unfair claim
settlement practices §§ 33-11-4(1) & 4(9). The main issue for this instant motion is
whether Governor is covered by the UTPA.

The UTPA states that “[n]o person shall make, issue, circulate, or cause to be
made, issued or circulated, any estimatel circular, statement, sales presentationl omission
or comparison which . . . [m]isrepresents the benefits advantages conditions or terms of
any insurance policy." § 33-11-4(1)(a). l‘Person" under the statute is defined as "any
individual, company, insurer, . . .or any other legal entity, including agents and brokers"
§ 33-11-2(a) (emphasis added). Govemor argues it is not an agent of Trave|ers while
plaintiff argues Governor is an agent liable under the UTPA.

Govemor cites Ayers v. Continental Casualty Company, as support for its
argument 2006 WL 278540 (N.D. W.Va. Feb. 2, 2006) (Stamp, J.). |n Ayers plaintiffs
brought claims under the UTPA against Continental Casua|ty Company (“CCC") and
Allegheny insurance Company, |nc. ("A|legheny”). Id. at *1. CCC moved to remand the
case to state court based on a fraudulent joinder, and Allegheny moved to dismiss
because Allegheny was not involved in the adjustment or settlement of plaintiffs’ claims
id. at 1*4. The plaintiffs' claim against Allegheny was that Allegheny "provided information
regarding insurance coverage availability in the underlying case." ld. at *5. The Court
found Allegheny was an “independent insurance agency" because its purpose was "to sell
insurance policies to insurance consumers and not to adjust or settle claims” Id. at *4.
Furtherl Allegheny did not adjust, sett|e, or control insurance claims on behalf of CCC and
that Allegheny never had any contact with the plaintiffs id. at *6. Since the plaintiffs could
not provide any evidence or offer any proof of direct communications the Court found no

5

direct communication between Allegheny and plaintiffs fd. Therefore, the Court found
that Allegheny could not have directly provided plaintiffs with false or misleading
information regarding the insurance policy and dismissed the case. Id.

Govemor argues that it is in the same position as Allegheny as it is an independent
insurance agency and not an insurance company. However, Governor’s argument is not
persuasive because the law is not focused on the “job fitle" of the partyl but on the party's
participation in the insurance policy and claims l-iere, the case is distinct from Ayers
Un|ike the plaintiffs in Ayers plaintiff lVlil|er in this instant case alleges direct
communication between Governor and plaintiff in the Amended Comp|aint, the plaintiff
alleges Trave|ers and Governor “made representations to the P|aintiff during the
application process that were consistent with the intentions she expressed in discussions
about the specific insurance coverage that she would need to cover her entire business[.]"
[Doc. 19, 1| 11]. P|aintiff alleges she relied on these representations [ld. at1112]. After the
fire, plaintiff alleges that representatives from Govemor and Trave|ers met and discussed
the policy and the fire together and that Governor’s representative advised that the
insurance was only forthe detached building for Posh Pets' boarding part of the business
[io'. at 1] 19]. Since, the fire started in the grooming area of the business attached to the
house, the claim was denied. |n short, plaintiff alleges she was led to believe that her
insurance covered both the grooming and boarding sides of the business but when she
filed a claim she was told the insurance did not coverthe grooming side. As such, plaintiff
has set forth a plausible claim for relief under the UTPA.

|n addition to the UTPA, Govemor moves to dismiss the common law bad faith
ciaim. ln support, Governor cites a case that ruled that an employer that “simp|y

6

process[ed] claims for self-insured workers’ compensation employers" was not in the
"business of insurance" as required under the West Virginia tort of bad faith. Wetzei v.
Employers Serv. Corp. ofWest Virginia. 221 W.Va. 610, 619, 656 S.E.2d 55, 64 (2007).
Governor even concedes this case is not directly on point with the instant case. Viewing
the allegations in the plaintiffs favorl Governor is different from the company in Wetzei'
because it did more than simply process claims for its employees As mentioned above,
Govemor is alleged to have been involved directly with plaintiff before the issuance of the
policy and aftenriiards in the denial of plaintiffs ciaim. Therefore, these allegations are
sufficient to survive a motion to dismiss for both the UTPA and bad faith claims
CONCLUS|ON

ln conclusionl this Court finds thatdefendant Govemor’s Nlotion to Dismiss Counts ll
and lll of P|aintiff's Amended Comp|aint [Doc. 24] is DEN|ED, and this matter may
proceed.

lt is so ORDERED.

The C|erl< is directed to transmit copies of this Order to all counsel of record.

JO& i gic BAILEY

UN|TED STATES DlSTRlCT JUDGE

DATED: November; 2018

 

